Title: From George Washington to Richard Washington, September 1757
From: Washington, George
To: Washington, Richard



Dear Sir,
[September 1757]

Be pleasd over and above what I wrote for in a Letter of the 15th April and 10th Instt to send me one dozn strong Chairs of about fifteen Shillings price the bottoms to be exactly made by the Inclosd Dimension’s and of three different colours to suit the paper of three of the bed chambers (also wrote for in my last)—I must acquaint you Sir with the Reason of this request. I have one dozn Chairs that were made in the Country neat but too weak for common sitting[.] I therefore purpose to take the bottoms out of those and put them into these now Orderd while the bottoms which you send will do for the former and furnish the Chambers: for this Reason the Workman must be very exact, neither making the bottoms larger nor Smaller than the demension’s otherwise the change cant be made—be kind enough to give directions that these Chairs equally with the others and Tables be carefully packd and Stowed, without this Caution they are liable to infinite damage. I am Dr Sir, Yr Most Obedt &ca

Go: Washington

